Name: Commission Regulation (EC) No 672/2001 of 2 April 2001 amending Regulation (EC) No 1750/1999 laying down detailed rules for the application of Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)
 Type: Regulation
 Subject Matter: NA;  agricultural policy;  economic policy;  regions and regional policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R0672Commission Regulation (EC) No 672/2001 of 2 April 2001 amending Regulation (EC) No 1750/1999 laying down detailed rules for the application of Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) Official Journal L 093 , 03/04/2001 P. 0028 - 0028Commission Regulation (EC) No 672/2001of 2 April 2001amending Regulation (EC) No 1750/1999 laying down detailed rules for the application of Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(1), and in particular Article 50 thereof,Whereas:(1) Commission Regulation (EC) No 1750/1999(2), as amended by Regulation (EC) No 2075/2000(3), demands scientific data accepted by international organisations regarded as authorities in the field as evidence of the endangered statute of breeds of farm animals. These scientific data have not been fully defined yet.(2) Transitional rules should therefore facilitate the transition from previous support schemes to the present rural development support scheme while awaiting the final definition of these scientific criteria.(3) In order to ensure the continuity of support concerning breeds of farm animals in danger of extinction, Member States should be allowed to make commitments until 31 December 2001 under the present rural development support scheme relating to breeds supported under previous schemes.(4) In order to ensure continuity of support it is necessary to apply this Regulation from 1 January 2000.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS REGULATION:Article 1At the end of the second indent of point 9(3)(VI)(A) of the Annex to Regulation (EC) No 1750/1999, the following sentence is added: "Member States may make new commitments until 31 December 2001 under the present rural development support scheme relating to breeds supported under previous schemes."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 80.(2) OJ L 214, 13.8.1999, p. 31.(3) OJ L 246, 30.9.2000, p. 46.